In a child custody and visitation proceeding pursuant to Family Court Act article 6, the mother appeals from an order of the Family Court, Nassau County (Phillips, Ct. Atty. Ref.), dated July 21, 2006, which, after a hearing, denied her petition to modify a prior order of the same court (Medowar, J.), dated May 15, 1996, inter alia, awarding her sole custody of the parties’ child, to allow her to relocate from New York to North Carolina with the subject child, and granted that branch of the father’s cross petition which was to modify the prior order to award him sole custody of the subject child.
Ordered that the order is affirmed, without costs or disbursements.
The Family Court’s determination, after weighing the appropriate factors (see Matter of Shehata v Shehata, 31 AD3d 773, 774 [2006]), that awarding the father custody of the child would be in the child’s best interests, had a sound and substantial basis in the record and should not be disturbed (see Matter of Ganzenmuller v Rivera, 40 AD3d 756, 757 [2007]). Rivera, J.P., Angiolillo, Garni and McCarthy, JJ., concur.